El Juez Asocíalo Señor Audrey,
emitió la opinión del tribunal.
Una venta judicial de una finca hecha por el márshal de la Corte de Distrito de Humacao fue inscrita en el Registro de la Propiedad de Caguas con el defecto subsanable de que el embargo que dice el márshal trabó sobre la finca no ha sido anotado en-el registro. La parte interesada en la ins-cripción interpone este recurso porque entiende que no era necesaria la anotación del embargo en el registro, por lo que no existe el defecto subsanable mencionado.
En el pleito ordinario que estableció en dicha corte para ejecución de hipoteca se dictó sentencia a favor del deman-dante por determinada cantidad de dinero y para su cum-plimiento se libró mandamiento al márshal de la corte para que la hiciera efectiva en bienes personales del deudor y si no los tuviese, entonces, en la propiedad real que tuviere *en el distrito. En cumplimiento de esa orden el márshal embargó y luego vendió la finca objeto de este recurso. Ese embargo no fué anotado en el registro de la propiedad.
Sostiene el registrador que su asignación del defecto sub-sanable está sostenida por la ley relativa a las sentencias y manera de satisfacerlas de 9 de marzo de 1905, pág. 185 de las de ese año, porque la sección primera de ella dispone que en las sentencias que se dicten en juicios sobre ejecución de hipotecas se ordenará que el demandante recupere su crédito, *81daños y costas mediante la venta de la finca sujeta al gravamen, para lo que se expedirá mandamiento al mársRal para qne proceda a embargarla y venderla para satisfacer la sen-tencia, y qne si no encontrare la finca hipotecada o si el re-saltado de sn venta fnese insuficiente, procederá a recuperar el dinero sobre cualquiera otra propiedad del demandado: y que la sección quinta de esa ley dispone que para trabar un embargo sobre propiedad inmueble no será necesario que el funcionario encargado de llevarlo a cabo se constituya en la finca, siendo bastante que en el auto disponiendo la ejecución se baga constar por endoso el embargo, describiendo la finca y remitiendo una copia de dicho auto, con el endoso, al re-gistrador de la propiedad del distrito para la correspondiente inscripción.
No tenemos necesidad de detenernos a fijar el alcance y aplicación de esos preceptos porque no tienen relación con este caso, pues aunque el título del pleito dice que es en eje-cución de hipoteca, la sentencia no ordena que el demandante recupere su dinero mediante la venta de la finca hipotecada y se limita a condenar al pago al demandante de las canti-dades que reclama, habiéndose ordenado que su cumplimiento se hiciera en bienes de la propidad personal del deudor y si no fuere bastante, en su propiedad real, por lo que el pre-cepto legal aplicable es el artículo 250 del Código de Enjui-ciamiento Civil preceptivo de que el márshal ejecutar'ará la sentencia en propiedad del deudor embargando (levying on, dice el texto inglés) bienes suficientes y vendiéndolos para pagar al demandante la cantidad determinada en la sentencia.
No era necesario que el embargo que practicó el márshal fuera anotado en el registro de la propiedad y que por no hacerlo exista un defecto subsanable en la venta. Esta cues-tión fué resuelta en contra de la teoría del. registrador en el caso de Font v. Rosales Cueli, 42 D.P.R. 627, y más recientemente en el de Severo Martínez, v. Registrador, 44 D.P.R. 638, que es casi igual al presente, pues también el em*82bargo que verificó el márshal no fué anotado en el registro de la propiedad.

La nota recurrida debe ser revocada.